SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 November 18, 2011 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto and incorporated by reference are the interim condensed consolidated financial statements of R.V.B. Holdings Ltd. as of September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: November 18, 2011 R.V.B Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) R.V.B Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (Unaudited) TABLE OF CONTENTS Page REVIEW REPORT OF THE INDEPENDENT AUDITOR F - 2 INTREIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Financial Position F - 3 Condensed Consolidated Statements of Comprehensive Income F - 4 Condensed Consolidated Statements of Changes in Equity F - 5 - F - 9 Condensed Consolidated Statements of Cash Flows F - 10 - F - 11 Notes to the Condensed Consolidated Financial Statements F - 12 - F - 24 Review Report of the Independent Auditor to the Shareholders of R.V.B HOLDINGS LTD. Introduction We have reviewed the accompanying financial information of R.V.B Holdings Ltd. And its subsidiaries (hereinafter– “the Group”) which includes the condensed consolidated statement of financial position as of September 30, 2011 and the condensed consolidated statements of comprehensive income, changes in equity and cash flows for the nine and three month periods then ended. The board of directors and management are responsible for the preparation and presentation of the interim financial information in accordance with IAS 34, "Interim Financial Reporting". Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel "Review of Interim Financial Information Performed by the Independent Auditor of the Entity". A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the above financial information is not prepared, in all material respects, in accordance with IAS 34. Brightman Almagor Zohar & Co. Certified Public Accountants Tel Aviv, November 17, 2011 F - 2 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION September 30 December 31 2 0 1 1 2 0 1 0 2 0 1 0 $ in thousand (UNAUDITED) ASSETS Current assets Cash and cash equivalents 57 Accounts receivable Prepaid expenses in respect of receipt of guarantee - 44 - Loan provided - see note 4(h) - Total current assets Non-current assets Loan provided - see note 4(h) - Fixed assets, net Intangible assets, net Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities Loans from banks and others Convertible shareholder loans – see note 4(a) - Accounts payable and accruals Total current liabilities Non-current liabilities Long-term accounts payable - - Loans from banks - - Shareholder loans– see note 4(a) - Options at fair value through profit and loss Liability to the Chief Scientist Liability in respect of dismantling and vacating fixed assets 74 76 Total non-current liabilities Equity attributable to owners of the Company Non-controlling interests - - Total equity Total liabilities equity Yitzhak Apeloig Chairman of the Board Yair Fudim Director and CEO Ofer Naveh CFO Approval date of the financial statements: November 17, 2011 The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 3 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the nine month For the three month For the year period ended period ended ended September 30 September 30 December 31 $ in thousand (UNAUDITED) (UNAUDITED) Operating expenses and facility maintenance Marketing and business development expenses Administrative and general expenses Other expenses - 98 Loss from ordinary operations ) Financing income 27 8 24 1 17 Financing expenses ) Total financing expenses, net ) Loss for the period ) Total comprehensive loss for the period ) Loss and total comprehensive loss attributable to: Owners of the Company ) Non-controlling interests ) - ) - - ) Lossper share (in $) Basic and diluted earnings per share ) Weighted-average number of ordinary shares of nominal NIS 1.00 par value outstanding (in thousands) used in calculation of the basic and diluted loss per share The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 4 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the nine month period ended September 30, 2011 (unaudited) Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2011 ) - Changes during the accounting period (unaudited) Share-based payment - Termination of employee options - - - ) - Equity component of convertible loans - Conversion of shareholder's debts - ) ) - - Issuance of ordinary shares – EER Transaction ) ) - ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - ) 95 - ) - Loss for the period - ) Total comprehensive loss for the period - ) Balance as of September 30, 2011 (unaudited) - - - ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 5 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the nine month period ended September 30, 2010 (unaudited) Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of January 1, 2010 12 - ) Changes during the accounting period (unaudited) Distribution of bonus shares ) - Issuance of shares - - - Share-based payments - Equity component of convertible loans - - - 16 - Share-based payment in respect of guarantees received from shareholders - 10 - 10 ) - - Loss for the period - ) ) Total comprehensive loss for the period - ) ) Balance as of September 30, 2010 (unaudited) ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 6 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the three month period ended September 30, 2011 (unaudited) Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of July 1, 2011 ) - Changes during the accounting period (unaudited) Termination of employee options - - - ) - Conversion of shareholder's debts - ) ) - - Issue of ordinary shares – EER Transaction ) ) - ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - ) 95 - ) - Loss for the period - ) Total comprehensive loss for the period - ) Balance as of September 30, 2011 (unaudited) - - - ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 7 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the three month period ended September 30, 2010 (unaudited) Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of July 1, 2010 (Unaudited) ) Changes during the accounting period (unaudited) Issuance of shares - Share-based payment - 71 - 71 Equity component of convertible loans - 78 - 78 - - 71 - Loss for the period - ) ) Total comprehensive loss for the period - ) ) Balance as of September 30, 2010 (unaudited) ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 8 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the year ended December 31, 2010 Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of January 1, 2010 12 - ) Changes during 2010 Distribution of bonus shares ) - Issuance of shares - - - Share-based payment - Equity component of convertible loans - - - 16 - Share-based payment in respect of guarantees received from shareholders - 10 - 10 ) - - Loss for the year - ) ) Total comprehensive loss for the year - ) ) Balance as of December 31, 2010 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 9 R.V.B HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine month For the three month For the year period ended period ended ended September 30 September 30 December 31 $ in thousand (UNAUDITED) (UNAUDITED) Cash flows – operating activity Loss for the period ) Adjustments required to present cashflows from operating activity (Appendix) Net cash used in operating activity (**) Cash flow – investment activity Investment in fixed assets - (2
